DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 3/23/22 is acknowledged.

Claim Objections
Claim 8 objected to because of the following informalities:  It is a duplicate of claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US 6,114,201.

Pertaining to claim 1, Wu teaches a method used in forming integrated circuitry, comprising: 
forming a stack comprising vertically-alternating first tiers and second tiers, the first tiers comprising doped silicon dioxide 28, the second tiers comprising undoped silicon dioxide 30; 
forming horizontally-elongated trenches 34 into the stack (Note, “horizontally-elongated” is vague and overly broad and can encompass any horizontal opening of a trench); 
through the trenches, etching the doped silicon dioxide 28 that is in the first tiers selectively relative to the undoped silicon dioxide that is in the second tiers See Figure 7; and 
forming conducting material 38 in void space in the first tiers that is left by the etching see Figure 8.

Pertaining to claim 6, Wu teaches the method of claim 1 wherein the dopes silicon dioxide comprises at least one of BPSG, BSG and PSG.  Col 4 lines 24-33.

Pertaining to claims 7 and 8, Wu teaches silicon dioxide (ie 0 atoms/cm3 of dopant) (note that claim 8 is a duplicate of claim 7)

Pertaining to claim 10, Wu teaches the method of claim 1 wherein the etching is conducted with an etching chemistry that is at least predominantly in the liquid phase. Col 5 lines 30-36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above.

Pertaining to claims 2-5, Wu teaches BPSG but does not teach alternatives such as those doped silicon dioxide recipes found in claims 2-5, however, it would have been obvious to one of ordinary skill in the art to select any suitable material to substitute for BPSG if it would achieve the same results. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a doped silicon oxide with various atomic percent’s of dopant atoms since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Pertaining to claim 9, Wu teaches a wet etch (buffered oxide etch) but does not teach a dry etch.  However, there are only two types of etchants, wet and dry (ie vapor phase), and it would be obvious to select one or the other type.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a dry etch (vapor phase) instead of a wet etch, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation forming a stack comprising vertically-alternating first tiers and second tiers, the first tiers comprising doped silicon dioxide, the second tiers comprising undoped silicon dioxide, the stack comprising laterally-spaced memory-block regions having horizontally-elongated trenches there-between, channel-material strings extending through the first tiers and the second tiers in the memory-block regions; through the trenches, etching the doped silicon dioxide that is in the first tiers selectively relative to the undoped silicon dioxide that is in the second tiers; forming conducting material of conductive lines in void space in the first tiers that is left by the etching; and forming intervening material in the trenches laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        5/16/22